Smith, P. J.,
Plaintiffs, Francis Barrett, Bridget Shea and Alfred Hoover, and one of the defendants, School District of Lackawanna Township, filed certain exceptions to the adjudication and decree nisi of the chancellor in the above captioned case. None of these exceptions raised any questions not theretofore considered in the adjudication. Argument was had on the exceptions before the court en banc, at which time attorneys for exceptants, although duly notified, did not appear to press their contentions.
Under the facts as stipulated the territory, comprising the entire Township of Lackawanna, a township of the fourth class, was on the first Monday of January 1950 duly annexed to and became part of the City of Scranton, a city of the second class A for municipal purposes. Prior to the annexation, the School District of Lackawanna Township was a separate school district of the fourth class with territory coextensive with that of the annexed township. The School District of the City of Scranton is a school district of the second class. We are all in accord with the findings of the chancellor that, under the provisions of the Public School Code of March 10, 1949, P. L. 30, 24 PS §1-101 et seq., the territory comprising the School District of Lackawanna Township was merged in and *153became part of the School District of the City of Scranton on the first Monday of July 1950, and that, therefore, the order and direction to the Superintendent of Public Instruction to issue the required certificate to that effect was proper.
After full consideration of the exceptions, the court is convinced that they are without merit and must be dismissed.

Final Decree

And now, February 13, 1952, the exceptions of plaintiffs and defendant, School District of Lackawanna Township, are severally dismissed. Judgment shall be entered in accordance with the decree nisi filed October 8, 1951.